 GEORGE B. PECK'S, INC.293'In view of my conclusion that the General Counsel has not proved that the.-shutdown was motivated by other than economic considerations, it follows thatthe allegations of unfair labor practices have not been sustained, and that thecomplaint should therefore be dismissed in its entirety.IIt is therefore unnecessary to consider the question, ably briefed by counselfor the National Automobile Dealers Association, whether the Respondentswould have had the right to shut down if motivated by the desire to compel theUnion to submit to the Association's terms for settlement of their economicdispute.Counsel for the Respondents, and counsel for the National Automobile Dealershave submitted proposed or requested findings of facts, along with their briefs.All findings proposed by the National Automobile Dealers Association are ac-cepted.With respect to the findings proposed by the Respondents, findings 12and 13 are rejected. Findings 3 and 4 are accepted with the qualification thatthe record does not support by substantial evidence the contrary of the factsproposed.All other findings requested by the Respondents are accepted.RecommendationsIt is recommended that the complaint against the Respondents herein bedismissed in its entirety.Betts Cadillac Olds, Inc.et al.CasesNos. 18-CA-124-142Since the within report was written and approved for issuance, the Board, onMay 3, 1951, issued its decision in the case ofDavis Fwrntture Co., et al.,94NLRB 279, apparently disposing of some of the legal issues raised or advertedto in the instant case.Briefly, the Board held in theDaviscase that a layoffof employees, unaccompanied by adverse effect on employeestatics,by 11 em-ployermembers of an association-wide bargaining unit, because the unionrepresentative in that unit had struck one of the members after a bargainingimpasse, constituted violations of Section 8 (a) (1) and (3) of the Act. The-union there did not threaten to strike any other member of the association.Assuming the validity of my factual findings, theDavisdecision does not appearto affect the ultimate conclusions reached in theBettsIntermediate Report.MAY 4, 1951.GEORGE B.PECK'S,INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA, C. I.0.,PETITIONER..Case No. 17-RC-1056.September21, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.--Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].96 NLRB No. 42.974176-52-%of 96--20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.The alleged question concerning representation :The Petitioner seeks a unit composed of all production employeesof the men's and boys' alteration department at the Employer's KansasCity,Missouri, department store.The Employer takes no positionwith regard to the appropriate unit.The Employer operates a retail department store with, a staff ofabout 400 employees.The unit sought by the Petitioner consists oftwo employees' engaged in fitting, altering, and pressingmen's andboys' garments.The alterations consist of shortening cuffs andsleeves and adjusting shoulders.The Employer also maintains aladies' alteration department of 7 employees under separate super-vision.All alteration employees are hourly paid and work the sameweekly schedule of hours as the sales employees.While there hasbeen little actual interchange between the men's alteration depart-ment and other departments in the store, it appears that personnelin the 2 alteration departments are interchangeable.Ultimate super-vision of all alteration employees is exercised by the personneldirector.We are of the opinion that the skills of the employees involvedherein are not such as to warrant separate representation on a craftbasis.2Moreover, the Petitioner's unit request fails to embrace em-ployees in the ladies' alteration department who perform similarduties and whose interests with respect to conditions of employmentare closely related.We believe, therefore, that the proposed unit istoo limited in scope to constitute a separate appropriate unit.Theonly basis for its establishment that we can perceive is the extent ofthe Petitioner's organization among the employer's employees.How-ever, the Act, as amended, precludes a finding on thisbasis alone.3Accordingly, we find that the unit requested by the Petitioner is in-appropriate for the purposes of collective bargaining.No questionaffecting commerce exists concerning the representation of employees'The Employer would excludeone of the employees,Frank Janacaro,as a supervisor.In view of our decision herein findingthe unit requestedinappropriate and dismissingthe petition, we do not reachthe questionof Janacaro's alleged supervisory status.2 Foreman&Clark,Inc.,95 NLRB1504.AlthoughMember Murdockdissented fromthe holding in that case that the alteration employees there involvedwere not entitled toseparaterepresentation,he would agree with dismissal of the petitionin the instant casebecause it does not embraceall alteration employees.Member Styles,who did not partici-pate in theForeman&Clarkdecision,joins in the result herebecause ofthe limited scopeof the unit, .without passing on whetheralteration employees may be regarded as craftsmen.3MandelBrothers,Inc., 77NLRB512;CarsonPirie Scottd Company,75NLRB 1244. INTERNATIONALPAPERCOMPANY295of the Employer, within the meaning of Section 9 (c) (1) and Sec-tion 2 (6) and (7) of the Act, and we shall therefore dismiss thepetition.OrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.INTERNATIONAL PAPERCOMPANY(SOUTHERN KRAFT DIVISION)andLODGE1365,1036,AND1106,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,PETITIONER.CasesNos. 15-RC-443, 15-RC-473, and15-RC-475.September21,1951Supplemental Decision and OrderOn July 12, 1951, the Board issued a Decision and Direction ofElections in the above cases, setting up separate voting groups forcertain employees of the Employer at its Camden, Arkansas, Spring-hill,Louisiana, and Panama City, Florida, plants, respectively. In.all these voting groups, lead men, working foremen, and helpers wereincluded.; office clerical, technical, and professional employees, guards,and supervisors were excluded.At the Camden, Arkansas, plant, theBoard directed separate elections among (a) all millwrights; (b) allwelders; (c) all machinists, including blacksmiths; (d) all pipefitters;and (e) all other production and maintenance employees, includingoilers, knife grinders, and auto mechanics.At the Springhill, Lou-isiana, plant, the Board directed separate elections among (f) allmillwrights; (g) all welders; (h) all boilermakers; (i) all steelwork-ers; (j) all toolroom employees, including machinists and blacksmiths;.(k) all sheet metal workers; (1) all pipefitters; and (m) all otherproduction and maintenance employees, including auto and Diesel:mechanics, crane operators, knife grinders, roll grinders, well-men,and oilers.At the Panama City, Florida, plant, the Board directedseparate elections among (n) all millwrights; (o) all steelworkers;(p) all toolroom men, including machinists and blacksmiths; (q) allsheet metal workers; (r) all welders; (s) all carpenters; (t) all pipe-:fitters; and (u) all other production and maintenance employees,including metermen, auto mechanics, crane operators, mechanics, paper.mill turbine operators, the molder, and firemen.195 NLRB No. 15.96 NLRB No. 36.